             Case 5:19-cv-01873-MAK Document 86 Filed 01/13/20 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JORDAN ECK, HALEY HARTLINE,                        :
and VINCENT FERRIZZI,                              :
                         Plaintiffs,               :
                                                   :
        v.                                         :       NO.: 5:19-CV-1873-MAK
                                                   :       JURY TRIAL DEMANDED
OLEY VALLEY SCHOOL DISTRICT;                       :
TRACY SHANK, individually;                         :
CHRISTOPHER M. BECKER, individually;               :
and STACY LYONS, individually,                     :
                              Defendants.          :

                                DEFENDANTS’ PRETRIAL MEMORANDUM

        The above-named Defendants through the undersigned counsel hereby submit their Pretrial

Memorandum in accordance with the Court’s Policies and Procedures as follows.


   1.   All Stipulations of Counsel

        None.

   2.   Attached highlighted testimony of video testimony of unavailable witnesses

        None.

   3.   The substance of testimony of each witness.

        a.    Jordan Eck – as of cross examination – will testify about his speech made during the March

              20, 2019 board meeting, the “email” sent by Defendant Lyons, the “hallway conversation” with

              Mrs. Lyons, Ms. Hartenstein, Mr. Otto and Ms. Jones; the meeting regarding his 3-day

              suspension with Defendant Dr. Shank, together with other topics such as the “fruit video”,
     Case 5:19-cv-01873-MAK Document 86 Filed 01/13/20 Page 2 of 5




      preparation for his speech at the board meeting, his conversations with Mrs. Lyons about the

      “understudy” show, and his relationship with others in school such as Jared Mazeika;

b. Jared Mazeika – on direct – will testify about his relationship with Jordan Eck, Jordan Eck’s

      attempts to have Jared step down from his role as “Jack” in the musical “Newsies”, to whom he

      was cast as an understudy; Jordan Eck’s desire to play the role of “Jack” in the musical

      “Newsies;” the “fruit video” posted by Haley Hartline in which Jordan Eck was using the same

      fruits to which Jared Mazeika was allergic to “woo” his girlfriend, Haley Hartline, which she

      posted on Snapchat;

c. Mrs. Mazeika, Jared’s mother – on direct- who witnessed Tara Eck, Jordan’s mother, in the

      parking lot of the dance studio where Jared was practicing while having no child also practicing

      at the dance studio at that time; who witnessed the “fruit video” and became upset by its

      content; who contacted the local police about the fruit video and its content because Jordan

      Eck was, at the same time, trying to convince her son to step down from his role as “Jack” in

      the play so that he could, himself, play the role; who had numerous conversations with the

      School District administration about Jordan Eck and his mother, Tara, being antagonistic

      towards Jared;

d. Tara Eck – on cross examination – about her son’s emotionality when he learned he did not

      receive the part as “Jack” in the musical, “Newsies::

e. Haley Hartline – as of cross examination – about her own role in the musical, “Newsies”; her

      attendance and speech at the board meeting, her attendance at the cast meeting the following

      day and her outburst in the audience when she quit the play; her conversation with Mr. Becker

      when she received a 1 ½ day suspension for that behavior;

f.    Vincent “Vinny” Ferrizzi – as of cross examination – about his own role in the musical

      “Newsies;” his conversations with other plaintiffs, Jordan Eck and Haley Hartline; his
                                                2
     Case 5:19-cv-01873-MAK Document 86 Filed 01/13/20 Page 3 of 5




      conversations with other cast members about the lawsuit and “Mrs. Lyons” “going down;” and

      his excusal from “set strike” because of that threat to her;

g. Abagail Hartenstein – as of direct – will testify about her relationship with the cast members,

      the plaintiffs, Jordan Eck, and his utterly disrespectful display of attitude and behaviors towards

      her on the evening following the board meeting and the memorandum she prepared for Dr.

      Shank’s investigation;

h. Maria Jones – as of direct – will testify that, as the board secretary, she was present at the

      board meeting and observed the testimony of all three plaintiffs and others who spoke during

      the public comment segment of the board meeting, her attendance at a hallway conversation

      with Jordan Eck, Stacy Lyons and Abagail Hartenstein; and the memorandum she prepared for

      Dr. Shank’s investigation into Jordan’s behaviors that evening;

i.    Mr. Otto, the maintenance man – will testify as of direct – that the conversation with Jordan

      Eck became antagonistic and that he believed someone else should stand in his place;

j.    Dr. Tracy Shank – as of direct - will testify that she had been monitoring and working with

      Stacy Lyons during the musical rehearsals for the purpose of assisting Mrs. Lyons with a better

      way to work with the student actors; conversations she had with others in the District about

      Jordan Eck and his mother being angry and upset that Jordan was not cast as “Jack” in the

      musical; conversations with Mrs. Mazeika regarding her son’s safety in school; the board

      meeting where all the plaintiffs and others spoke at the pubic comment segment of the board

      meeting; conversations she had with Stacy Lyons, Maria Jones and Abagail Hartenstein

      regarding Jordan Eck’s insolent behaviors; conversations she had with Mr. Becker, the building

      principal regarding discipline for the acting-out behaviors of each of the Plaintiffs during various

      times following the board meeting; and all other matters raised in the pleadings and discovery

      prior to trial;
                                                3
          Case 5:19-cv-01873-MAK Document 86 Filed 01/13/20 Page 4 of 5




     k. Christopher Becker - as of direct - will testify about his conversations with the parties during

           the times material to Plaintiffs’ alleged causes of action and his role, as building principal, in

           their discipline;

     l.    Stacy Lyons – as of direct – will testify about her work ethic, style and relationship with

           students and cast members; her relationship with the administration and the school board, if

           any; her concerns about the musical; her concerns about Jordan and Tara Eck; her concerns

           about Jared Mazeika and his safety; and her concerns about the drama program considering

           all the work and personal sacrifices she had made to keep it successful;

     m. Defendants reserve the right to all any other witness, as of cross examination, called by

           Plaintiffs in their case in chief and any witnesses on rebuttal or as the Court may allow in its

           discretion to assist the jury



4. Schedule of All Proffered Exhibits

           Joint Appendix presented to the Court during the dispositive motions phase of the litigation –

           See attached.

5.    Courtesy copies of contested Exhibits

               To be provided as directed.


                                                           Respectfully submitted;

                                                           MARSHALL DENNEHEY

                                                  BY:       /s/Sharon M. O’Donnell
                                                           SHARON M. O’DONNELL, ESQ.
                                                           Attorney ID #79457
                                                           100 Corporate Center Drive, Suite 201
                                                           Camp Hill, PA 17011
                                                           (717) 651-3503
                                                           smodonnell@mdwcg.com


                                                      4
           Case 5:19-cv-01873-MAK Document 86 Filed 01/13/20 Page 5 of 5




                                       CERTIFICATE OF SERVICE

        I, Sharon M. O'Donnell, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do hereby

certify that on this 13th day of January, 2020, I served a copy of Defendants’ Pretrial Memorandum,

electronically, as follows:

Joel A. Ready, Esquire
Cornerstone Law Firm, LLC
8500 Allentown Pike, Suite 3
Blandon, PA 19510


                                                          MARSHALL DENNEHEY


                                                 BY: /s/Sharon M. O'Donnell
                                                        Sharon M. O'Donnell, Esquire
                                                        PA I.D. No. 79457
                                                        100 Corporate Center Dr., Suite 201
                                                        Camp Hill, PA 17011
                                                        (717) 651-3503
                                                        Fax (717) 651-3707
                                                        smodonnell@mdwcg.com




                                                     5
